Citation Nr: 0015115	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-08 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for history of 
sinusitis.

2.  Entitlement to service connection for multiple allergies, 
turbinate surgery.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for acne keloidosis 
nuchae as a result of exposure to herbicides.

5.  Entitlement to service connection for psuedofolliculitis 
barbae as a result of exposure to herbicides.

6.  Entitlement to service connection for seborrheic 
keratosis as a result of exposure to herbicides.

7.  Entitlement to service connection for dyshydrotic eczema 
as a result of exposure to herbicides. 

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tension headaches and, if so, whether all the evidence both 
old and new warrants the grant of service connection. 

9.  Entitlement to service connection for fatigue, memory 
loss, sleep disturbance and lack of concentration due to an 
undiagnosed illness.

10.  Entitlement to service connection for gastrointestinal 
symptoms due to an undiagnosed illness.

11.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969 and from November 1990 to June 1991.  He served 
in combat duty in Vietnam and in Southwest Asia during 
Operation Desert Storm.

He also served in the reserves and had active duty for 
training (ACDTRA) from June 3, 1978 to June 12, 1978; from 
November 18, 1978 to December 3, 1978; from July 14, 1979 to 
July 28, 1979; from July 26, 1980 to August 9, 1980; from May 
31, 1981 to June 14, 1981; from August 21, 1982 to September 
4, 1982; from June 4, 1983 to June 18, 1983; from August 18, 
1984 to September 1, 1984; from July 6, 1985 to July 20, 
1985; from June 28, 1986 to July 12, 1986; from June 14, 1987 
to June 26, 1987; from July 9, 1988 to July 23, 1988; from 
July 22, 1989 to August 1, 1989 and from June 30, 1990 to 
July 15, 1990.  

The veteran's original claim seeking entitlement to service 
connection for headaches was denied by the New Orleans, 
Louisiana Regional Office (RO) in a January 1995 rating 
decision.  He did not appeal this decision within one year of 
the February 6, 1995 notification.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision from the RO, which, in 
part, denied service connection for history of sinusitis; 
multiple allergies, turbinate surgery and hypertension on a 
direct basis.  This February 1998 rating decision also denied 
service connection for skin conditions, to include acne 
keloidosis nuchae, psudofolliculitis barbae, seborrheic 
keratosis, and dyshydrotic eczema, as a result of exposure to 
herbicides.  Also addressed in this rating decision was a 
denial of service connection for fatigue, memory loss, sleep 
disturbance and lack of concentration, in addition to 
gastrointestinal symptoms, as due to an undiagnosed illness.  
Finally, this February 1998 rating decision also determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for tension headaches 
and denied an increased evaluation for PTSD evaluated as 30 
percent disabling.  

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on November 17, 1999, at 
which time he testified with respect to the claims now at 
issue before the Board.  A transcript of that hearing 
testimony has been associated with the record on appeal.

The issue concerning whether new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for tension headaches will be addressed in the 
remand portion of this decision.

The veteran is noted to have raised a claim for an increased 
evaluation for a left knee disorder in his November 1999 
hearing testimony.  This matter is referred to the RO for 
further development.  


FINDINGS OF FACT

1.  The veteran is shown to have a history of a sinus 
disorder, a history of multiple allergies, and a history of 
surgery for chronic sinus disease prior to his active Persian 
Gulf War military service, with evidence of a current sinus 
disorder and a nasal obstruction, which is suggestive of 
possible aggravation by active service during the Persian 
Gulf War.

2.  The veteran has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claims 
for service connection for history of sinusitis, multiple 
allergies and turbinate surgery are plausible.

3.  No medical evidence has been submitted to show that the 
veteran is currently suffering from hypertension or 
seborrheic keratosis, which began during active duty, or are 
otherwise causally or etiologically related to service.

4.  The veteran is shown to have currently diagnosed skin 
disorders of acne keloidosis nuchae; psuedofolliculitis 
barbae and dyshydrotic eczema, with complaints of skin 
trouble shown in the Vietnam service medical records, and 
testimonial history given of having begun in service, which 
competent medical evidence has determined are as likely as 
not related to service.

5.  The veteran has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claims 
for service connection for acne keloidosis nuchae; 
psuedofolliculitis barbae and dyshydrotic eczema are 
plausible.  

6.  Fatigue, memory loss, sleep disturbance and lack of 
concentration are shown by the medical evidence to be 
symptoms of other disabilities, including PTSD and 
depression, and are not disabilities subject to service 
connection.

7.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for fatigue, memory loss, sleep 
disturbance and lack of concentration is plausible.  

8.  A diagnosis of a gastrointestinal disorder, as probable 
hiatal hernia, by history, and rule out esophageal stricture 
or tumor has been made.

9.  No medical evidence has been submitted to show that the 
veteran is currently suffering from probable hiatal hernia, 
rule out esophageal stricture or tumor, which began during 
active duty, or are otherwise causally or etiologically 
related to service.

10.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a gastrointestinal disorder 
is plausible.  

11.  The veteran's PTSD is currently manifested by symptoms 
of sleep disturbances, fatigue, flashbacks, intrusive 
thoughts, cognitive and memory problems and anger, productive 
of moderate social and industrial impairment, with a Global 
Assessment of Functioning (GAF) score of 55, as noted on the 
VA examination of September 1997.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
sinus disorder, multiple allergies and turbinate surgery are 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

2.  The claims of entitlement to service connection for 
hypertension and seborrheic keratosis are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claims of entitlement to service connection for acne 
keloidosis nuchae; psuedofolliculitis barbae and dyshydrotic 
eczema are well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

4.  The claims of entitlement to service connection for 
fatigue, memory loss, sleep disturbance, lack of 
concentration and gastrointestinal illness are not well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).

5.  The criteria for an evaluation of 50 percent, and no 
more, for the veteran's PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16(c), 
4.129, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a history of sinusitis; multiple allergies; 
turbinate surgery; hypertension; acne kelodiosis; seborrheic 
keratosis; dyshydrotic eczema and tension headaches.  He 
further contends that he is entitled to service connection 
for fatigue, memory loss, sleep disturbance, lack of 
concentration and gastrointestinal symptoms as due to an 
undiagnosed illness.  He also contends that he is entitled to 
an increased evaluation for PTSD.

I.  Multiple Claims-Service Connection

Background---Pertinent Laws for Well Groundedness and Service 
Connection

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claims are well grounded; that is, that the claims 
are plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service or while on ACDTRA, or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post-service or 
post-presumption period may suffice.  Id.  

Factual Background Regarding Multiple Claims for Service 
Connection

Service medical records from the veteran's Vietnam service 
between October 1966 and October 1969 revealed a history of 
sinusitis in 1967, with no residuals according to the July 
1969 separation examination.  The service medical records 
contained no evidence of hypertension, with a blood pressure 
reading from the July 1969 examination of 134/76.  The 
service medical records from this period of service revealed 
evidence of a skin condition of both feet, for which service 
connection is currently in effect.  Also a September 1969 
service medical record reflected a keloid of the right side 
of the neck for two years (the area of a shell fragment wound 
which is already service connected), but also noted problems 
with hair growth on the face.  These service medical records 
revealed no evidence of the remaining conditions for which 
service connection is claimed.  

A report from a December 1969 VA examination specifically 
addressed residuals of a shell fragment wound and a fracture 
of the fifth right finger, which are not currently at issue.  
The remainder of the examination in pertinent part, revealed 
normal findings of the skin; cardiovascular system; 
respiratory system; nose and sinuses.  

VA Mental Hygiene clinic records from July 1989 to October 
1990 revealed no evidence of physical complaints, except for 
occipital headaches complained about in May 1990.

Reserve records addressed in part, a number of the veteran's 
claims.  A partial photocopy from a July 1982 gave a history 
of memory loss and unconsciousness, secondary to excess 
alcohol intake, with no evidence of alcohol intake in the 
past five months.  Complaints of sinus trouble were verified 
in an August 1984 dental health questionnaire.  
Nasopharyngeal and sinus complaints were also reported on a 
June 1988 reservist examination.  The veteran underwent 
surgical correction for chronic sinus disease on January 16, 
1989.  This is not shown to have been a period of active duty 
for training.  His physician's letter to the reserves dated 
in February 1989 informed the reserves that he was limited 
from any reserve activities until around the middle or end of 
February 1989.  The physician also indicated that the 
veteran's exposure to allergens or dust be limited so that 
the benefits of surgery would not be forsaken.  The reserves 
determined that he was not qualified for duty until March 1, 
1989.  He was noted to be taking Seldane in an April 1989 
annual examination report.  

A December 1990 treatment record, taken during active duty, 
but prior to deployment to the Persian Gulf, gave a history 
of "part of sinus was removed."  In a January 1991 dental 
health questionnaire also active duty, but pre-deployment, 
sinus infection was diagnosed. 

Service medical records from the veteran's Persian Gulf 
service between November 1990 and June 1991 reveal that the 
veteran was deployed to Northern Saudi Arabia beginning in 
February 1991, and was still there as of March 1991.  
Exposure to desert dust and smoke from burning oil fields was 
documented.  It was also noted that he was taking 
pyridostigmine and ciprofloxacin in February 1991.  An April 
1991 treatment record for complaints of depression and 
interpersonal problems noted a blood pressure reading of 
130/78.  Another April 1991 treatment record for knee 
problems recorded a blood pressure reading of 112/78.  A May 
1991 treatment record for complaints of "battle fatigue" 
noted a history of "nose surgery" and revealed a blood 
pressure reading of 122/88.  Another May 1991 treatment 
record revealed complaints of increased sleep deprivation due 
to constant worrying over return to unit, and diagnosed 
adjustment disorder, battle fatigue syndrome and compulsive 
personality traits.  

VA treatment records dated in 1992 revealed complaints of 
feeling tired and sluggish all day, plus stomach problems 
with intermittent nausea, and a blood pressure reading of 
130/92 was recorded.  In April 1992, his blood pressure was 
110/80.  A February 1992 dental health questionnaire from his 
reserve records, documented that he was taking sinus 
medication. 

The report from a November 1994 VA examination for brain 
injuries or disease revealed complaints of problems that 
included lack of sleep and dreams about the war in Saudi 
Arabia.  He  complained of going to bed tired, awakening 
frequently and feeling tired the next day.  He also 
complained of chest stiffness and difficulty breathing.  
Headaches were also complained of, although the physical 
examination and neurological examination was entirely within 
normal limits.  The diagnosis rendered included headaches, 
with some characteristics of migraine headaches, although not 
very classical in nature and with onset rather late in life.  
Also diagnosed was chronic fatigue because of insomnia 
following the Desert Storm War.  The November 1994 general 
medical examination included a diagnosis of facial 
folliculitis on skin examination.  The examination of the 
nose and sinuses diagnosed a history of fracture of the nasal 
septum in 1982, with left turbinate hypertrophied (nasal 
obstruction of the left nostril.)  Cardiovascular examination 
of November 1994 revealed normal findings of the heart.  
Blood pressure readings included 135/95 sitting; 135/90 
recumbent and 130/95 standing.  An examination of the 
digestive system revealed normal findings, with a history of 
hemorrhoid surgery the prior year.  Also a history of left 
herniorrhaphy in 1978, currently asymptomatic with no 
attachment to the muscles was given.  The pertinent diagnoses 
rendered in the November 1994 VA examination included left 
nostril nasal obstruction turbinate hypertrophied; mild 
hypertension in the one pill daily assessment and facial 
folliculitis.  A November 1994 electrocardiogram (EKG) of the 
heart revealed normal sinus rhythm and nonspecific T-wave 
abnormality.  

The report from a September 1997 general medical VA 
examination included the following subjective complaints: 
fatigue; memory loss, high blood pressure; sinus problems.  
Also included was a history of being diagnosed with allergies 
to many things in 1981, following which, he developed a pouch 
in the left turbinate area that were removed in 1986 and 
again in 1993 on the right side.  He also complained of 
becoming dyspneic and exhausted by activities like going up 
one flight of stairs or walking a couple of blocks at a 
normal pace.  This situation was said to have appeared in 
1991, and he believed it has worsened.  Recent trouble 
remembering appointments or important things were complained 
of, with remote memory still intact.  Complaints of some 
trouble concentrating were also given.  A history of being 
diagnosed with hypertension two years prior was given, with 
therapy ever since.  He currently treated his symptoms with 
Hytrin.  He also complained of intermittent frontal headaches 
ranging in duration from several hours to one full week, 
blamed on tension, stress, job problems or divorce.  The 
headaches were said to have been present since 1992 and 
seemed to be tied to the level of stress and were treated 
with Midrin.  

The physical examination included blood pressure findings of 
124/74 sitting; 120/70 standing and 128/84 lying.  The 
pertinent diagnoses included essential hypertension, and 
tension headaches.  The Board observes that the report from a 
September 1997 special examination for respiratory disorders 
was identical to the one generated for this general 
examination.

A special VA examination of September 1997 for heart disorder 
and hypertension included a history of alleged left mid-
anterior chest pain episodes, three in the past four years.  
A recent history of treatment at the emergency room was also 
given, with unclear results, but apparently no coronary 
disease found.  The diagnoses included essential 
hypertension, rule out arteriosclerotic heart disease.  

A special neuropsychological examination of September 1997 
gave a history of exposure to burning oil wells, and Anthrax 
medication while serving in the Persian Gulf.  A history of 
treatment in the Persian Gulf for PTSD symptoms was also 
given.  Current health symptoms included fatigue, sinus 
problems and severe headaches.  He also complained of 
significant memory and concentration problems.  The problems 
that plagued him the most were said to be fatigue, lack of 
sleep, concentration difficulties, a little memory loss and 
sinuses.  The fatigue was said to be the primary problem.  

Regarding the onset of these problems, he claimed the sleep 
problems, memory problems and concentration problems began 
around the end of the previous year.  The migraines were said 
to start since his return from the Gulf War zone.  Objective 
findings and opinions forwarded included diagnoses of PTSD, 
chronic, moderate; major depressive disorder, recurrent, in 
partial remission and dysthymic disorder, current.  The 
complaints of sleep disturbances, memory problems and 
concentration problems were shown to be symptoms of PTSD.  
Sleep disturbance was also a symptom of depression, for which 
he was also diagnosed.  

An opinion was given in the September 1997 examination report 
that the onset of neuropsychological impairment of mild 
concentration and memory dysfunction five years after 
possible exposure to neurotoxins in the Gulf would be 
somewhat unusual, since neurotoxins generally do not exert a 
delayed effect.  Also, the veteran was noted to complain of 
concentration and memory problems prior to his deployment to 
the Persian Gulf.  It was further determined that the most 
likely etiology for the complaints of memory and 
concentration problems presented in the September 1997 
neuropsychiatric examination are an exacerbation of emotional 
distress, particularly stress related to PTSD and depression.  
In addition, his poor sleep may explain to some extent 
difficulties concentrating and remembering things.  The 
fatigue complained of was also believed to possibly be 
related to sleep disturbance and depression, although other 
etiologies should be ruled out.  

The report from a September 1997 stomach disorders 
examination revealed 
complaints that food sometimes would not go down or get stuck 
in his esophageus. 
This was said to have been happening since 1986.  He had 
received no treatment for this problem.  The diagnosis 
rendered was probable hiatal hernia, by history and rule out 
esophageal stricture and/or tumor.  

The report from the September 1997 special skin examination 
gave a history of rash on his hands, with occasional blisters 
on the sides of hands since the 1970's.  The veteran also 
complained of bumps on the face and in the beard and scalp 
area.  He also complained of pruritus associated with the 
hands, face and scalp lesions.  The diagnoses rendered 
included probably dys-hidrotic eczema; probable 
psuedofolliculitis barbae (PFB) and acne keloidosis nuchae.  
As all lesions appeared to be quiescent at the time of the 
examination, reevaluation was recommended at the time when 
the eruptions recurred as no definite diagnosis could be 
given at this time.  A second skin evaluation done in 
November 1997 when the rash had recurred rendered the 
following diagnoses:  Post-inflammatory hyperpigmentation's 
in areas of forehead, neck, chin and sideburn areas, by 
history and examination appear to have been acne keloidosi 
nuchae and PFB, which are common conditions in males in the 
general population, just as likely as not related to service.  
Also diagnosed was seborrheic keratosis in his right abdomen, 
no treatment needed.  Finally diagnosed was post-inflammatory 
hyperpigmentation of the lateral fingers, probably as the 
result of dyshydrotic eczema present in the past.  This was 
said to be a common condition within the general population, 
and as likely as not to be related to his service.  

A report from a September 1998 private sleep study included 
results from a continuous positive airway pressure (CPAP) 
titration study on six centimeters of water pressure, which 
was found to be the optimum setting.  His respiratory 
distress was 2.1 centimeters on 6 centimeters, with normal 
range of five or less.  His resting oxygen saturation was 95 
percent, during sleep a mean value of 95 percent was 
maintained.  

On the occasion of his November 1999 hearing before the 
undersigned member of the Board, the veteran testified 
regarding his claims.  He testified that he had problems with 
his sinus prior to going to the Persian Gulf.  He testified 
that his sinus condition worsened and he was treated for it.  
He testified that he underwent a sinus surgery right after he 
returned from the Persian Gulf War.  He testified that he 
also had multiple allergies, to include turbinate surgery 
after he returned from the Gulf War.  The veteran further 
testified that he was allergic to cats, dust mites, mold and 
mildew. 

Regarding his claim for hypertension, the veteran testified 
that he was diagnosed with borderline hypertension by a 
military physician in Kuwait.  In reference to his skin 
claims, he testified that he developed folliculitis as a 
result of being required to shave during active duty.  He 
testified that he was first treated for skin problems, 
including acne keloidosis, while serving in Vietnam.  He 
testified that he had bumps in the scalp and hair, which he 
believed was seborrheic keratosis.  Regarding his headache 
claim, he testified that he first started noticing headaches 
when he returned from the Persian Gulf.  Regarding his claims 
of fatigue, sleep disturbance, memory loss and 
gastrointestinal symptoms, his representative alleged that 
these are related to an undiagnosed illness.  The veteran 
testified that the first time he had problems swallowing was 
in Kuwait.  


Analysis

A.  Sinusitis, Multiple Allergies and Turbinate Surgery

The record reveals that the veteran's problems with 
persistent sinusitis and turbinate surgery was manifested 
after his Vietnam service, but preexisted his Gulf War 
service.  The record does not reveal a diagnosis of allergies 
per se, although a history of allergies said to have dated 
back to 1981, was given in the September 1997 VA examination 
report, and prior to his Gulf War service, he was noted to be 
taking medication such as Seldane, back in April 1989.  Of 
special note are reserve records from January 1989 and 
February 1989 showing that he underwent surgical correction 
for chronic sinus disease.  Specific instructions were given 
in February 1989 that his exposure to allergens or dust be 
limited so that the benefits of surgery would not be 
forsaken.  It is unclear for how long this exposure was meant 
to be limited; however by February 1991, service medical 
records revealed exposure to desert dust and oil smoke while 
on active duty in the Persian Gulf.  By medical examination 
of November 1994, findings of a left nasal obstruction and 
turbinate hypertrophied were noted. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Veterans who had wartime service or peacetime service on or 
after January 1, 1947, will be considered to have been in 
sound condition when examined for service entrance except as 
to defects, infirmities, or disorders noted at service 
entrance, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
C.F.R. § 3.304(b) (1999).  

A disability will be presumed to preexist service upon 
discovery during service of such residual conditions (scars; 
fibrosis of the lungs; atrophies following disease of the 
central or peripheral nervous system; healed fractures; 
absent, displaced or resected parts of organs; supernumerary 
parts; congenital malformations or hemorrhoidal tags or tabs, 
etc.) with no evidence of the pertinent antecedent active 
disease or injury during service.  38 C.F.R. 
§ 3.303(c)(1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Clear and unmistakable evidence, either obvious or manifest, 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  These include medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. 
§ 3.306 (1999).

Aggravation is not conceded where the disability underwent no 
increase in severity on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b) (1999).  

Upon review of the evidence, the Board finds that the veteran 
has presented well grounded claims for service connection for 
sinusitis, multiple allergies and turbinate surgery.  The 
evidence shows that, prior to his return to active duty 
during the Persian Gulf War, he has had sinus conditions, to 
possibly include nasal allergies, with a surgery performed in 
July 1989.  He was specifically instructed to avoid allergens 
and irritants after the January 1989 surgery.  Service 
medical records documented exposure to oil smoke and desert 
dust in February 1991.  The 
post-service evidence includes evidence that he was taking 
medication for continued sinus complaints in February 1992 
after his discharge from active duty, a diagnosis was made of 
hypertrophied left turbinate on the November 1994 examination 
and continued complaints of sinus problems were reported on 
most recent examination in September 1997.  

The Board finds that this evidence overall presents a well 
grounded claim for service connection for his claimed 
sinusitis, multiple allergies and turbinate surgery, by 
reason of aggravation of a preexisting condition or 
conditions.  The medical findings of continued sinus-related 
problems post-Gulf War service are suggestive of an 
aggravation and satisfy the nexus requirement under Caluza by 
virtue of being evidence showing postservice continuity of 
symptomatology.  Consequently, all three criteria of Caluza, 
supra have been met and these claims are well-grounded.  

B. Service Connection for Hypertension

As stated above, for service connection to be granted, it is 
required that the facts, as shown by the evidence, establish 
that a particular injury or disease resulting in chronic 
disability was incurred in service, or, if pre-existing 
service, was aggravated therein. 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  There are some 
disabilities, including hypertension, where service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court), 
in Williams v. Derwinski, 2 Vet. App. 552 (1992), in 
addressing the issue of service connection for hypertension 
stated, " as this Court articulated in Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992), in order to be eligible for a 
minimal rating [for hypertension], appellant must have had a 
diastolic blood pressure which is 'predominantly' 100 or more 
during service or within the one year presumptive period 
following service and presently have such diastolic 
readings.'  Williams, supra.

Upon review of the evidence, the Board finds that the veteran 
has not submitted a well grounded claim for entitlement to 
service connection for hypertension.  There is no evidence of 
hypertension shown in service.  The earliest manifestation of 
hypertension was shown in the November 1994 VA examination, 
which diagnosed "mild hypertension" well beyond the one 
year presumptive period from his June 1991 separation from 
active service.  Although an elevated reading of 130/92 was 
shown on an unknown date in 1992, arguably within the 
presumptive period, this isolated instance clearly does not 
meet the criteria for a minimal rating for hypertension 
according to the Court's decision in Williams.

There is also no competent medical evidence of record linking 
the veteran's current hypertension to service or to any event 
therein.  Accordingly, the second and third prongs of Caluza 
are not met, and the claim is denied as not well grounded.  

C. Multiple Skin Disorders Claimed as a Result of Herbicide 
Exposure

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 (1999) will be considered to have 
been incurred in service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service.  No condition other than ones 
listed in 38 C.F.R. § 3.309(a) (1999) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991); 
38 C.F.R. § 3.307(a) (1999).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; Porphyria cutanea tarda; multiple 
myeloma, prostate cancer, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e) (1999).  

If a veteran who served in Vietnam during the Vietnam era 
develops a disease listed as associated with Agent Orange 
exposure, exposure to Agent Orange will be presumed unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6) (iii).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  Id.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.

In addition, presumptive service connection for the diseases 
listed under 38 C.F.R. 
§ 3.309(e) requires that such diseases shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6) (ii) as amended by 61 Fed.Reg. No. 217, 57586-
57589.  The presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition other than 
those for which the Secretary has specifically determined 
that a presumption of service connection is warranted.  See 
National Academy of Sciences report, "Veterans and Agent 
Orange: Update 1996," dated March 14, 1996.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, where the issue involves a 
question of medical diagnosis or causation as presented here, 
medical evidence, which indicates that the claim is 
plausible, is required to set forth a well-grounded claim.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

Upon review of the evidence, the Board finds that none of the 
skin diseases claimed by the veteran fall within the 
presumptive disorders for herbicide exposure under 38 C.F.R. 
§ 3.309.   There is no evidence that any of the skin 
disorders are shown to be chloracne or other acneform disease 
consistent with chloracne manifest to a degree of 10 percent 
or more within a year after his last exposure to Agent 
Orange.  The disorders were diagnosed on most recent VA skin 
examination of November 1997 as follows: Post-inflammatory 
hyperpigmentations in areas of forehead, neck, chin and 
sideburn areas, by history and examination appear to have 
been acne keloidosi nuchae and PFB, which are common 
conditions in males in the general population, just as likely 
as not related to service.  Also diagnosed was seborrheic 
keratosis in his right abdomen, no treatment needed.  Finally 
diagnosed was post inflammatory hyperpigmentation of the 
lateral fingers, probably as the result of dyshydrotic eczema 
present in the past.  This was said to be a common condition 
within the general population, and as likely as not to be 
related to his service.  

The Board now turns to service connection for these disorders 
on a direct basis. Upon review of the evidence, the Board 
finds that the veteran has submitted well-grounded claims for 
service connection for acne keloidosis nuchae; 
psuedofolliculitis barbae and dyshydrotic eczema.  This is 
based on the above mentioned findings and opinions from the 
VA skin disorders examination of November 1997, coupled with 
the skin complaints noted in the service medical records, 
from his Vietnam service and the testimony of the veteran at 
his November 1999 Travel Board hearing that his skin 
disorders of acne keloidosis nuchae, and eczema began during 
his Vietnam service, and his folliculitis began due to 
shaving in service.  The veteran's testimony, accepted as 
true for the purposes of a well grounded claim, is that he 
began to have these claimed skin problems in service, while 
the medical nexus is provided by the examiner's opinion that 
these three skin disorders are "as likely as not related to 
service." 

However, the Board finds that the veteran has failed to 
submit a well grounded claim for service connection for 
seborrheic keratosis.  There is no medical evidence showing a 
nexus between this particular skin disorder and active 
service; the November 1997 VA skin examination specifically 
omitted an opinion regarding nexus with this claimed skin 
disorder.  Thus, the third prong of Caluza is not met in this 
instance.


D. Fatigue, Memory Loss, Sleep Disturbance, Concentration 
Problems and Gastrointestinal Problems Due to Undiagnosed 
Illness

For servicemembers who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. 
§ 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(2) (1999).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (1999).

This regulation makes plain, though, that service connection 
in such circumstances is only to be granted where there is an 
undiagnosed illness during active service in the Southwest 
Asia theater of operations, or to a degree of 10 percent or 
more, not later than December 31, 2001.  

Regarding the veteran's claim, it is important to note that 
in the above referenced regulation one of the basic criteria 
for service connection is that the condition may not be 
attributed to any known cause.

With respect to the veteran's allegation that he suffers from 
an undiagnosed disability that had its onset in the Persian 
Gulf, the Board notes that the symptomatology of fatigue, 
memory loss, sleep disturbance and lack of concentration, 
which the veteran has complained about were specifically 
attributed to PTSD symptomatology.  The September 1997 VA 
examination for neuropsychiatric disorders determined that 
complaints of sleep disturbances, memory loss and 
concentration problems were symptoms of PTSD and that the 
sleep disturbance was also a symptom of depression.  Fatigue 
was considered to be possibly related to sleep disturbance 
and depression.  Regarding the impairments of concentration 
and memory dysfunction, the examiner had essentially 
concluded that it was rather unlikely that such symptoms were 
the result of possible exposure to neurotoxins, some five 
years later.  The most likely etiology for the memory and 
concentration problems was found to be due to an exacerbation 
of emotional distress particularly to PTSD and depression.  

Although the veteran has had specific complaints of sleep 
disturbance, concentration problems, memory problems and 
fatigue, these have been attributed to specific causes, as 
previously described.  Regarding the gastrointestinal 
complaints, these were diagnosed as a probable hiatal hernia, 
by history, rule out esophageal stricture and/or tumor in the 
September 1997 VA examination.   This diagnosis renders the 
above referenced regulations inapplicable.  Therefore, 
service connection for fatigue, memory loss, sleep 
disturbance and lack of concentration and gastrointestinal 
symptoms, under regulations applicable to service in the 
Persian Gulf is not warranted.

While the veteran's contentions have primarily centered on 
his service in the Persian Gulf during Operation Desert 
Storm, service connection must also be considered on a direct 
basis, that is, it must also be determined if any of these 
conditions may be directly related to the veteran's periods 
of active duty.  Combee v. Brown, 34 F.3rd 1039 (Fed.Cir. 
1994).

Regarding the sleep disturbance, concentration problems and 
memory problems the Board observes that these are symptoms of 
PTSD, for which service connection is noted to already be in 
effect.  The fatigue has likewise been opined to be a likely 
result of sleep disturbances and depression, and therefore 
also a symptom of PTSD.  As these are symptoms and 
manifestations of an already diagnosed disability, namely 
PTSD rather than distinct disabilities, the first criteria 
under Caluza is not met, and the claim for service connection 
for the claimed disorders of sleep disturbance, fatigue, 
concentration problems and memory problems is not well 
grounded.  

Regarding his claim for a gastrointestinal disorder on a 
direct basis, there is no competent evidence linking his 
diagnosed gastrointestinal disorder to active duty.  There is 
also no evidence of gastrointestinal disorders shown 
inservice.  Thus the second and third prongs of Caluza are 
not met and the claim is not well grounded.    

Conclusion Regarding Not Well Grounded Claims

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the statement of the case.  The 
discussion above informs the appellant of the types of 
evidence lacking, and which he should submit for a well 
grounded claim.  Unlike the situation in Robinette, the 
appellant has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might well ground the above claims, which have been 
determined to not be well grounded.

II. Increased Evaluation for PTSD

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has claimed that the disability has 
worsened since it was last rated; medical evidence has been 
submitted which the veteran's believes supports his 
contentions.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided recent VA psychiatric examinations.  
In addition, the RO obtained the veteran's VA outpatient 
medical records.  The veteran has not indicated that there is 
any other relevant evidence available but not yet of record.  
Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be shown for specific ratings.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  Service medical records reveal that 
he was wounded in action in Vietnam.  The veteran's DD-214 
service personnel record from his Vietnam service reveal that 
he received the Combat Infantry Badge, the Bronze Star with 
"V" device and a Purple Heart.  

Service connection for PTSD was granted by the RO in a 
January 1992 rating decision, which assigned a 10 percent 
evaluation.  The veteran appealed this decision to the Board, 
which granted an increased evaluation of the PTSD to 30 
percent disabling in a June 16, 1995 decision.  It is 
therefore not necessary to consider past medical evidence, 
including VA examination reports regarding PTSD 
symptomatology up to June 1995, as such evidence has already 
been considered by the Board in this prior decision.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The report from the September 1997 VA neuropsychiatric 
examination included a history of significant combat 
exposure, first in Vietnam, then later in the Persian Gulf 
War.  The veteran was noted to have been hospitalized for 
depression while in the Persian Gulf, with complaints that 
the experience in the Persian Gulf was bringing back 
uncomfortable feelings which were felt to be related to 
Vietnam.  A history of hospitalization for about three days 
was given for psychiatric complaints in the Persian Gulf.  
His social history was significant for two divorces, with the 
second divorce having happened in the past year.  The reason 
for this most recent divorce was given that he was not 
showing love according to his ex-wife.  The marriage had 
lasted eight years.  His first marriage was said to have 
failed due to alcohol abuse, physical abuse and verbal abuse 
on the part of both partners.  Currently he was single and 
lived alone.  He maintained contact with his three year old 
daughter from his second marriage.  He had two sons from his 
first marriage, and did not know the whereabouts of one of 
the sons, which was causing significant anxiety and worry.  

A history of the veteran having first received psychiatric 
treatment in the 1970's for depression was given.  He 
continued to receive treatment for depression in the 1980's, 
with continued treatment through the present for both 
depression and PTSD.  The veteran described himself as a 
recovered alcoholic, having spent 32 days in a chemical 
dependency unit in 1981, with complete abstinence since that 
time.  Drug abuse was denied.  His medications included over 
the counter sleeping pills, which he complained were not very 
helpful.  He was noted to be currently employed with the 
police department, which he described as going "okay" but 
reported that he was presently experiencing interpersonal 
problems with a boss.  His job was as a police officer, but 
he was presently confined to desk duty.  He reported that 
concentration problems have interfered with his job.  He gave 
a history of having recently taken a promotion test, but was 
unable to concentrate enough to complete it.  He remarked 
that his train of thought was dwindling on his job.  

Subjective complaints said to plague him the most included 
fatigue, lack of sleep, concentration problems and a little 
memory loss.  The fatigue was said to be the primary problem.  
He complained that he does not have the energy or strength 
any more to sustain activity.  He stated that the least 
exertion made him very tired.  Regarding memory loss, he 
claimed to have problems such as forgetting appointments or 
having trouble remembering what he reads in the newspaper.  
He described dissociative symptoms of being in the truck 
driving and losing track of the entire rides of significantly 
long duration.  He described feeling numb and shaky when he 
realized he had driven from Baton Rouge to New Orleans and 
had not remembered any of the ride.  

On examination he presented as scheduled, casually dressed 
and with good hygiene.  He appeared mildly slowed with mild 
psychomotor retardation.  He was fully oriented.  His speech 
was normal in linguistics and content.  There was no evidence 
of gross or severe cognitive dysfunction.  His level of 
cooperation was full.  His displayed affect was pleasant but 
flat.  He endorsed current passive suicidal ideation, but 
denied active intent, and also denied homicidal ideation.  
There was no evidence of psychotic thought process.  

Objective findings indicated that he continued to meet the 
criteria for PTSD, and reexposure to combat during the 
Persian Gulf War appeared to have exacerbated the preexisting 
PTSD.  He continued to endorse symptoms of nightmares, 
intrusive thoughts, physiological reactivity and subjective 
distress on exposure to stimuli reminiscent of Vietnam.  He 
also endorsed emotional numbing, detachment from others and 
diminished interest in activities and intermittently 
foreshortened future.  He endorsed difficulties with anger 
control, sleep disturbance and concentration problems.  He 
also was shown to meet the criteria for symptoms consistent 
with depression, including sadness, guilt, poor self esteem, 
passive suicidal ideation, anhedonia, sleep disturbance and 
hopelessness.  

Cognitive screening was within normal limits, although memory 
was an area of relative weakness.  In summary, cognitive 
testing revealed mild concentration and memory impairment 
with mild psychomotor slowing and very mild intermittent 
tremor on graphomotor tasks.  Affect and personality testing 
was suggestive of significant emotional turmoil and 
characterized by worry, tension, nervousness and depression.  
He tended to minimize these symptoms but nonetheless endorsed 
responses suggestive of emotional distress.  His Minnesota 
Multiphasic Personality Inventory (MMPI) profile was 
suggestive of social withdrawal, low energy and some 
persecutory ideations.  His responses also suggested poor 
self esteem and concern with somatic complaints.  He endorsed 
items suggestive of the self perception of concentration and 
memory difficulties.  His testing was also suggestive of 
continued experience of PTSD symptoms and difficulties with 
anger control.  

Diagnoses rendered included PTSD, chronic, moderate; major 
depressive disorder, recurrent, in partial remission and 
dysthymic disorder, current.  Alcohol dependence in full 
remission since 1981 was also diagnosed.  His GAF score was 
55.  

The GAF score was said to be based on moderate social and 
occupational impairment.  He was noted to have conflicts with 
his supervisor at work, trouble concentrating at work and was 
currently going through his second divorce.  The PTSD and 
depression were likely highly related.  Much of his current 
work dysfunction was probably explainable on the basis of 
PTSD, depression and situational distress.  The situational 
stress was noted to be considerable, including health 
concerns and concern over his missing son, as well as the 
recent divorce.  The neuropsychological impairment (mild 
concentration and memory dysfunction) could be explainable on 
the basis of PTSD and depression. 

On the occasion of the November 1999 hearing, the veteran 
testified that his PTSD symptoms have increased in severity.  
He stated that he is still employed full time as a police 
officer, but described the job duties as a "low key job."  
He testified that he essentially drives around on a 12 hour 
patrol.  The veteran's accredited representative averred that 
the evidence on record was sufficient to warrant an increased 
evaluation.

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  Under the revised 
regulations, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  38 C.F.R. § 
4.16(c) has also been removed from the revised regulations.  
To the extent that the veteran's claim for entitlement to an 
increased evaluation for his psychiatric disorder was filed 
after the revised regulations were effective, there is no 
need to consider the regulations in effect prior to November 
7, 1996.

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 30 percent rating is 
assigned where there is a demonstration of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

A 50 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired  abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due  to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. Id.

Upon review of the evidence, and application of the pertinent 
laws most favorable to the veteran, the Board finds that, 
based on the evidence of record, the veteran's symptoms 
associated with his service connected PTSD, warrant an 
increased evaluation of 50 percent but no higher.  The 
evidence reveals the veteran's symptoms, which include 
cognitive problems, memory problems, sleep disturbances, 
emotional distress, social withdrawal, low energy and some 
persecutory ideations, among others, are said to have caused 
the veteran moderate social and occupational impairment.  He 
was noted to have conflicts with his supervisor at work, 
trouble concentrating at work and was currently going through 
his second divorce.  His symptoms are shown to cause 
occupational and social impairment with reduced reliability 
and productivity, consistent with the criteria for 50 percent 
evaluation.  

However, the September 1997 VA examination findings do not 
reveal the symptoms to include those such as obsessional 
rituals, illogical speech, nearly continuous panic attacks, 
neglect of personal appearance and hygiene, or the inability 
to establish and maintain effective relationships so as to 
warrant a 70 percent rating, particularly in light of his 
PTSD symptoms being classified as "moderate."  In sum, the 
veteran's symptoms are consistent with a disability 
evaluation of 50 percent.  However, a higher evaluation of 70 
percent is not warranted.  Diagnostic Code 9411 (1999).

In reaching its decision, the Board has considered the 
complete history of the veteran's PTSD, as well as the 
current clinical manifestations and the effect this 
disability may have on his earning capacity.  38 C.F.R. 
§§ 4.1, 4.2.  Further, the Board finds that in this case the 
disability picture is not so exceptional or unusual so as to 
warrant a referral for evaluation on an extraschedular basis.  
It has not been shown that this disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  38 C.F.R. § 3.321(b)(1); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The criteria for an 
evaluation greater than that assigned have not been met or 
approximated as explained above.  38 C.F.R. § 4.7.


ORDER

The claim of entitlement to service connection for sinusitis 
is well grounded.  To this extent only, the appeal is 
granted.

The claim of entitlement to service connection for multiple 
allergies and turbinate surgery is well grounded.  To this 
extent only, the appeal is granted.

The claim for service connection for hypertension is denied 
as not well grounded.  

The claim of entitlement to service connection for acne 
keloidosis nuchae is well grounded.  To this extent only, the 
appeal is granted.

The claim of entitlement to service connection for 
psuedofolliculitis barbae is well grounded.  To this extent 
only, the appeal is granted.

The claim of entitlement to service connection for seborrheic 
keratosis is denied as not well grounded.  

The claim of entitlement to service connection for 
dyshydrotic eczema is well grounded.  To this extent only, 
the appeal is granted.

The claims for service connection for fatigue, memory loss, 
sleep disturbance, lack of concentration and gastrointestinal 
symptoms are denied as not well grounded.  

An increased evaluation of 50 percent for service-connected 
PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits.  


REMAND

Because the claims of entitlement to service connection for a 
history of sinusitis, multiple allergies and turbinate 
surgery, and the claims of entitlement to service connection 
for the skin disorders of acne keloidosis nuchae, 
psuedofolliculitis barbae and dyshydrotic eczema are all well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

Upon review of the evidence, the Board finds that further 
development of these claims in this case is warranted.  While 
the evidence submitted is accepted as true for the purposes 
of well-groundedness, it is not fully sufficient for the 
purposes of rendering a decision on the merits regarding 
these matters.  

Regarding his claims for entitlement to service connection 
for history of sinusitis, multiple allergies and turbinate 
surgery, the RO specifically denied this claim on the basis 
that the service medical records failed to show evidence of 
chronic sinus disability confirmed by X-ray, despite the 
evidence from the reserve records showing recurrent episodes 
of sinusitis and nasal problems, to include nasal surgery in 
January 1989, prior to his Persian Gulf service, plus 
documented evidence of inhalation of irritants such as oil 
smoke during his Persian Gulf service, with continued 
problems with his sinus and nose in general after service.  A 
medical opinion is necessary in order to clarify whether 
service connection is warranted for any such condition of the 
nose, sinus and/or allergies based on aggravation.  

Regarding his claims for service connection for the claimed 
skin disorders of acne keloidosis nuchae; psuedofolliculitis 
barbae and dyshydrotic eczema, the Board finds that further 
development is necessary.  The examiner's opinion that these 
disorders are more likely than not related to service in the 
November 1997 VA examination appears to be based on the 
history elicited from the veteran.  It is unclear whether a 
review of the claims file, to include all available service 
medical records was conducted in forming this opinion, and 
the opinion itself should be clarified in light of the 
preceding and somewhat contradictory opinion stated in this 
examination that each of these conditions were said to be a 
common condition in the general population.

Finally, the Board observes that the veteran seeks to reopen 
a claim for service connection for headaches.  Service 
connection for headaches was originally denied by the RO in a 
rating decision of January 1995, with notification sent on 
January 6, 1995.  The veteran did not appeal this decision.  
Under appropriate laws and regulations, this decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).  

The Board finds that due process considerations warrant a 
remand in this matter.  Specifically, while the case was 
pending, and subsequent to the statement of the case having 
been furnished on April 7, 1998, the United States Court of 
Appeals for the Federal Circuit issued a decision in the case 
of Hodge v. West 155 F.3d 1356 (1998), which affects the way 
in which evidence is to be evaluated in order to determine 
whether it is new and material.  

In Hodge, the Federal Circuit held that the United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) (Court) impermissibly ignored the 
definition of "material evidence" adopted by the Department 
in 38 C.F.R. § 3.156 and without sufficient justification or 
explanation, rewrote the regulation to require, with respect 
to newly submitted evidence, that "there must be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence both old and new would change the 
outcome."  See, Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Federal Circuit held invalid the Colvin test for 
materiality, as it was more restrictive than 38 C.F.R. § 
3.156(a). 

Thus, the legal standard that remains valid, 38 C.F.R. § 
3.156(a), requires only that in order for new evidence to be 
material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim." On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, 12 Vet. 
App. 1 (1999).

The Board finds that this case should be remanded to the RO 
for consideration of all the evidence under the provisions of 
38 C.F.R. § 3.156 (1999), in light of the Hodge decision.

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, No. 97-1534 (U. S. Vet. App. Feb. 17, 1999) 
(en banc), the Court held that the two-step process set out 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra:  VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, No. 97-2180 (U. S. Vet. App. Feb. 17, 
1999) (en banc). Although prior to Hodge, supra a conclusion 
that new and material evidence had been presented necessarily 
meant that the reopened claim was well grounded, the Court 
stated in Elkins, supra that the Federal Circuit in Hodge, 
supra effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a- 
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom.  Epps v. West, 118 S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well. Consequently, as this 
case remains in appellate status, and it is shown that the RO 
denied the claim on the basis of the now-invalidated Colvin 
standard, a remand to the agency of original jurisdiction is 
required for the purpose of readjudication of the appellant's 
new and material evidence claim pursuant to the holdings in 
Hodge, Elkins, Winters, supra.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
skin condition, sinus disorder, allergy 
or nasal disorder, not already associated 
with the claims file.  After securing the 
necessary release, the RO should obtain 
these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

2.  The veteran should afforded an 
examination by an appropriate specialist, 
for the purpose of determining the nature 
and severity of his claimed sinus 
disorder, multiple allergies and 
turbinate surgery (to include residuals).  
All indicated tests and studies should be 
undertaken.  The entire claims file to 
include records obtained pursuant to the 
above, should be directed to the examiner 
for a medical opinion regarding the 
relationship between the veteran's pre-
service nasal and sinus problems, and in-
service complaints of nasal and sinus 
problems.  After review of the record and 
examination of the veteran, the examiner 
is requested to express an opinion as to 
the following questions:

(a) Does the veteran have any current 
sinus, or nasal disability, to include 
allergy or allergies?

(b) If the veteran does have a sinus or 
nasal disability or allergy, does the 
record establish that the underlying 
pathology producing the current 
disability or disabilities pre-existed 
his active service, particularly his Gulf 
War service from November 1990 to June 
1991?  In responding to this question, 
the examiner should indicate the degree 
to which the opinion is based upon the 
objective findings of record as opposed 
to the history provided by the veteran.

(d)  If the underlying pathology 
producing the sinus or nasal disability 
or allergy pre-existed his service, does 
the entire record covering the condition 
of the veteran's sinuses prior to, 
during, and subsequent to service make it 
more likely than not that any current 
disability of the sinuses represents an 
aggravation of the pre-service condition 
beyond the progress that was to naturally 
be expected by reason of the inherent 
character/nature of the condition versus 
any change resulting from the physical 
demands of military service, to include 
exposure to oil smoke and desert dust 
during such service, and is that 
aggravation attributable to his period of 
active service?  If the sinus problems 
are a result of other factors, this 
should be noted.   If it appears the in-
service pathology was acute and 
transitory, or was a temporary flare-up, 
that should also be noted.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. 

3.  Thereafter, the veteran should be 
scheduled for a VA dermatological 
examination to ascertain the nature and 
severity of his claimed skin disorders, 
to include acne keloidosis nuchae; 
psuedofolliculitis and dyshydrotic 
eczema.  The report of the examination 
should include a detailed account of all 
pathology and manifestations associated 
with any skin disorder found to be 
present.  All indicated tests, should be 
accomplished and all clinical findings 
and subjective complaints should be 
reported in detail.  The claims folder 
should be provided to the examiner prior 
to the examination.  In conducting the 
examination, the examiner should express 
an opinion as to the extent of the 
veteran's physical complaints as they 
relate to active service.  The examiner 
must be requested to review the available 
service medical records from all periods 
of active duty, including the Vietnam era 
records (more specifically the September 
1969 record) and express opinions on the 
following questions: (1) the exact 
current diagnosis of any skin condition 
found and whether any of these conditions 
are acquired or congenital; (2) the 
degree of probability that any skin 
condition first began during any period 
of active duty or is the proximate result 
of any incident or conditions experienced 
during service; (3) whether any skin 
condition found may be related to the 
tinea pedis for which service connection 
is currently in effect (4) whether there 
is a reasonable probability that any 
congenital disorder was permanently 
aggravated or became worse during his 
service.  The claims folder as well as a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
must provide full rationale for all 
opinions and conclusions reached.  

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the report does not include fully 
detailed descriptions of pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  Pursuant to 38 C.F.R. § 4.2 
(1999) "if the [examination] report does 
not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  

5.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claims.  
Regarding his claim for service 
connection for headaches, the RO should 
again review the entire record, utilizing 
§ 3.156(a) (1999), as enunciated by 
Hodge, Elkins, Winters, supra, to 
determine if new and material evidence 
has been submitted to reopen the claim.  
If any action is adverse to the veteran, 
he should be furnished a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites the 
applicable legal provisions and reflects 
detailed reasons and bases for the 
decision reached.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 



